Citation Nr: 0323005	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  97-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 to August 
1946 and from July 1950 to January 1967.  He died in May 
1997.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  
That decision denied service connection for the cause of the 
veteran's death, entitlement to DIC, and entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  The veteran died on May [redacted]
, 1997.  Cause of death was 
listed as colon carcinoma with metastasis.  Congestive heart 
failure, angina pectoris, and arteriosclerotic coronary 
artery disease were listed on the death certificate as 
conditions that contributed to death but did not result in 
the underlying cause of death.

3.  During his lifetime, the veteran established service 
connection for residuals of an appendectomy.  At the time of 
his death, the veteran's disability was rated as 
noncompensable.

4.  A disease or injury of inservice origins is not shown 
either to have caused or contributed to the veteran's demise.

5.  The veteran was not rated as 100 percent disabled at any 
time prior to his death.

6.  The veteran was discharged honorably in January 1967, but 
did not have a permanent total service-connected disability, 
and did not die as a result of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).

2.  Legal entitlement to DIC under the provisions of Section 
1318, Title 38, United States Code, is not established. 38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2002).

3.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established. 38 U.S.C.A. §§ 3501, 3510 (West 
2002); 38 C.F.R. §§ 3.807, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the appellant.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to these claims.

The VA's duty to notify the appellant of the evidence 
necessary to substantiate her claims has also been met, as 
the RO informed her of the need for such evidence in an April 
2003 letter.  See 38 U.S.C.A. § 5103A (West 2002).  This 
letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the appellant's claims, as well as which portion 
of that evidence (if any) was to be provided by her and which 
portion the VA would attempt to obtain on her behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Factual Background

Service medical records indicate that the veteran had an 
appendectomy in November 1958.  A May 1965 EKG report showed 
a complete right bundle branch block, which was noted to be 
congenital.  An April 1966 EKG was within normal limits.  The 
August 1966 retirement examination report referred the 
veteran for further consultation regarding previous EKG 
findings.  A September 1966 EKG report noted that there was 
no evidence of organic heart disease at that time.  The EKG 
findings were noted to be compatible with positional changes.

An October 1970 VA examination report noted that the veteran 
was evaluated for heart disease.  The examiner indicated that 
no heart disease was found.

An October 1970 rating decision granted service connection 
for residuals of an appendectomy, assigning an initial 
noncompensable rating.  In addition, the October 1970 
decision denied service connection for heart disease, as it 
was not found on the last examination.

A September 1978 private hospitalization report noted that 
the veteran reported with severe cramping and abdominal pain 
associated with nausea and vomiting.  The final diagnosis was 
acute cholecystitis.  The veteran was discharged to a VA 
hospital.

September 1978 VA hospitalization records indicate that the 
veteran was admitted after the sudden onset of severe 
abdominal pain.  The diagnoses were acute cholecystitis and 
cholelithiasis and pneumonia.  The veteran reported, on 
admission, a previous history of abdominal pain and jaundice.  
On examination, the chest was clear and the heart was regular 
without murmur.

A March 1980 VA hospitalization report noted that the veteran 
was hospitalized one year prior to the current admission with 
pneumonia and obstructive jaundice.  On examination, the 
veteran's chest was clear, with decreased breathing sound 
especially on the left side.  The heart was regular and 
without murmur.  The impression at the time of admission was 
obstructive jaundice with cholelithiasis.  A March 1980 VA 
EKG report noted an inferior myocardial infarction of 
undetermined age.

A November 1995 private hospital report noted that the 
veteran had acute inferolateral wall myocardial infarction, 
history of congestive heart failure, hypertension and 
previous stroke.  A May 1996 private hospital report noted 
that the veteran had a history of arteriosclerotic coronary 
artery disease, old inferolateral myocardial infarction, 
congestive heart failure, ischemic cardiomyopathy, diabetes 
mellitus, and old stroke with right-handed weakness.  A 
June1996 private hospital discharge summary reported final 
diagnoses of: acute inferolateral myocardial infarction, 
arteriosclerotic coronary artery disease, congestive heart 
failure, ischemic cardiomyopathy, embolic hospital 
cerebrovascular accident with visual loss of the left eye, 
gastrointestinal bleeding, gastric ulcer, right colon mass, 
diabetes mellitus, old cerebrovascular accident with right 
hemiparesis, and previous cerebrovascular accident of the 
left circumflex.

An August 1996 private hospital report noted new diagnoses of 
adenocarcinoma of the cecum, Duke's B lesion, multiple 
adenomatous and tubular polyps of the colon with severe 
atypism, and anemia secondary to the first two diagnoses.

An April 1997 private social services assessment indicated 
that the veteran had been hospitalized.  He was being 
discharged home.  The assessment stated that the veteran had 
a history of colon cancer that had metastasized to the liver.  
In addition the veteran had possible lung ascites.  Other 
complications were noted to include cardiac disease, 
congestive heart failure, coronary artery disease status post 
percutaneous transluminal coronary angioplasty, and status 
post cerebrovascular accident.

The veteran's death certificate indicated that he died at 
home on May [redacted]
, 1997.  The cause of death listed on the death 
certificate was colon carcinoma with metastasis.  Other 
significant conditions listed as contributing to the death, 
but not causing the underlying condition were congestive 
heart failure, angina pectoris, and arteriosclerotic coronary 
artery disease.

The appellant has contended that the veteran's heart 
conditions originated in service.  She further indicated 
that, as a result of the veteran's diagnosed heart disorder, 
his colon cancer could not be treated with chemotherapy, 
which precipitated his death.  The record indicates that the 
appellant is a registered nurse.

III.  Criteria and Analysis

Service Connection for Cause of Death

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for heart disease or malignant tumors may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1132, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

To establish service connection for cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  Service connection will be determined by 
exercise of sound judgment, without recourse to speculation 
and after a careful analysis has been made of all the facts 
and circumstances surrounding the death of the veteran to 
include autopsy reports.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a claim of service connection for the cause of the veteran's 
death.  First, it must be noted that the only disability for 
which the veteran was service-connected during his life was 
residuals of an appendectomy, which was rated as 
noncompensable.

With regard to the listed cause of death, colon carcinoma 
with metastasis, the Board notes that the service medical  
records do not contain any references to treatment or 
complaints related to colon cancer, or any other cancers or 
diseases of the colon.  The first showing of complaints 
related to the veteran's colon is in private and VA hospital 
records from September 1978.  Carcinoma of the colon was not 
diagnosed until August 1996, almost thirty years after 
service.  No medical professional has attributed the 
veteran's post-service diagnosis of colon carcinoma to 
service.  Nor is there evidence that the veteran's colon 
cancer was manifest to a compensable degree within one year 
of service.

The Board notes that the appellant contends that the 
veteran's heart disorders prevented the veteran from 
receiving the appropriate treatment for his colon cancer.  
She has further asserted that his heart disorders originated 
in service.  The veteran's death certificate does list 
congestive heart failure, angina pectoris, and 
arteriosclerotic coronary artery disease as significant 
conditions that contributed to the veteran's death.  
Moreover, the evidence of record does not otherwise indicate 
that heart disease may be related to service.  The veteran 
was referred to a special consultation in September 1966 due 
to previous EKG results.  The September 1966 consultation 
report noted that there was no evidence of organic heart 
disease at that time.  The EKG findings were noted to be 
compatible with positional changes.  In addition, the veteran 
was evaluated for heart disease in an October 1970 VA 
examination.  The examiner found no heart disease at that 
time.  Although the veteran's heart disorders are noted to 
have contributed to his death, there is no evidence of record 
of a nexus between these disorders and service, to include 
the applicable presumption period.  Hence, contentions 
advanced about the veteran's heart disease contributing to 
his death by reason of interfering with his treatment regimen 
for cancer do not warrant extended discussion at this time.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Entitlement to DIC based on 38 U.S.C.A. § 1318

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2002).

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as a result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding the death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with regard to a claim for benefits under the 
provision of 38 U.S.C.A. § 1318 and certain other cases, 
issue involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 269, 278 (1999).

In January 2000, in response to the above referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 
(January 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  NOVA 
I, 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. 
§ 1318, the Federal Circuit found that the statutory language 
was ambiguous as to whether a "hypothetical" claim was 
allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), 
which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. 
§ 1318, but that VA interpreted them differently.  Id. at 
1379.  Moreover, it found that the pertinent regulations, 
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict 
with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  
Id.  The Federal Circuit remanded the case for VA to 
undertake expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

The Board finds that the criteria for DIC under the 
provisions of 38 U.S.C.A. 
§ 1318 are not met.  That is, the veteran, who died many 
years after his separation from service, had no service-
connected disabilities rated as 100 percent disabling at any 
time prior to his death.  Therefore, the veteran is not a 
"deceased veteran" within the meaning of the controlling 
language of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

The Board notes that the RO received the appellant's claim 
for DIC benefits in June 1997.  It further acknowledges that 
much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, in this case, the Board finds that this 
general rule is not for application.  As discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question were interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77. In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking. Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable.

Entitlement to Dependents' Educational Assistance
 under 38 U.S.C. Chapter 35

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service- connected disability; or (3) a 
permanent total service- connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service- connected disability; or (if a 
serviceperson) (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, 
has been listed by the Secretary concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§ 3.807.  As none of these conditions are applicable to the 
facts of this case, the claim for these benefits is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.

Entitlement to Dependents' Educational Assistance Benefits 
under Chapter 35, Title 38, United States Code is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

